DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 3-10, 16-20 and 22-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
The following claims are objected to because of informalities. It is suggested Applicants amend these claims as follows:
-- 3. The system of Claim 2, wherein, when a first set of simulated changes are modeled by the simulated change apparatus, a result is stored in the cross-scenario cache associated with a subset comprising all simulated changes of the first set that influenced the result, and wherein, when a different second set of simulated changes are modeled by the simulated change apparatus, the result is fetched from the cache and reused due to a determination that the entire subset of simulated changes is present in the second set of simulated changes. --
-- 10. The system of Claim 8, wherein, if a needed calculation by a first thread is already in progress in a second thread, the first thread refrains from performing the needed calculation and instead performs other calculations or waits until a later point at which the results of the needed calculation are already stored in the cross-scenario cache. -- 
-- 18. The system of Claim 16, wherein, if a needed calculation by a first thread is already in progress in a second thread, the first thread refrains from performing the needed calculation and instead performs other calculations or waits until a later point at which the results of the needed calculation are already stored in the cross-scenario cache. --
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 12, 14, 15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US 10990425 B2 in view of US 20190213101 A1 - hereinafter "Raviv".
US 10990425 B2
Instant Application 17/071498
1. A system for executing software, comprising: 

a computing device comprising at least one processor and non-transitory memory storing first software instructions for a code execution module such that, when the first software instructions are executed by the at least one processor, the at least one processor will: 

receive, for execution by the code execution module, second software instructions; 

create one or more immutable software nodes denoted as immutable by the second software instructions; 

determine that the second software instructions comprise an instruction to begin a first simulated change of the one or more immutable software nodes during runtime, 

an instruction to begin a second simulated change to one or more different immutable software nodes while the first simulated change is in effect, and an instruction to end the second simulated change without ending effect of the first simulated change; 

store the first simulated change to the one or more immutable software nodes and the second simulated change to one or more different immutable software nodes in a simulated change apparatus;




using the simulated change apparatus, perform one or more operations of the second software instructions as if both the one or more immutable software nodes and the one or more different immutable software nodes had been changed in the non-transitory memory, during a period of time where each of the one or more immutable software nodes is guaranteed to retain logical immutability; and 

output results of the one or more operations.
1. A system for executing software, comprising:

a computing device comprising at least one processor and non-transitory memory storing first software instructions for a code execution module such that, when the first software instructions are executed by the at least one processor, the at least one processor will:

receive, for execution by the code execution module, second software instructions;

create one or more immutable software nodes described in the second software instructions;


determine that the second software instructions comprise an instruction to begin a simulated change at runtime of the one or more immutable software nodes;








store the simulated change in a simulated change apparatus;






using the simulated change apparatus, perform the one or more operations of the second software instructions as if the one or more immutable software nodes had been changed in the non-transitory memory, during a period of time where each of the one or more immutable software nodes is guaranteed to retain logical immutability; and



output results of the one or more operations.

1. A system for executing software, comprising: 

an instruction to begin a second simulated change to one or more different immutable software nodes while the first simulated change is in effect, and an instruction to end the second simulated change without ending effect of the first simulated change; 

12. The system of Claim 1, wherein the second software instructions comprise both an instruction to begin a second simulated change while a first simulated change is in effect, and an instruction to end the second simulated change without ending effect of the first simulated change.

2. The system of claim 1, wherein the first software instructions are for a virtual machine that has been modified to create the simulated change apparatus and to monitor the second software instructions at runtime for an instruction to begin the first simulated change.
14. The system of Claim 2, wherein the first software instructions are for a virtual machine that has been modified to create the simulated change apparatus and to monitor the second software instructions for an instruction to begin the simulated change.

3. The system of claim 2, wherein the virtual machine, in response to determining existence of a reference in the second software instructions to one of the one or more immutable software nodes, automatically redirects the reference to the simulated change apparatus to return a value therefrom.
15. The system of Claim 14, wherein the virtual machine, in response to determining existence of a reference in the second software instructions to one of the one or more immutable software nodes, automatically redirects the reference to the simulated change apparatus to return a value therefrom.

4. The system of claim 1, wherein the second software instructions are generated via a compiler that adds instructions for generating the simulated change apparatus to source code of the second software instructions and that encapsulates existing instructions of source code of the second software instructions to begin a simulated change with additional instructions to redirect references to the one or more immutable software nodes to the simulated change apparatus.
21. The system of Claim 2, wherein the second software instructions are generated via a compiler that adds instructions for generating the simulated change apparatus to source code of the second software instructions and that encapsulates existing instructions of source code of the second software instructions to begin a simulated change with additional instructions to redirect references to the one or more immutable software nodes to the simulated change apparatus.



With respect to claim 1, the claims of US 10990425 B2 do not explicitly teach,
create a cache to store results of one or more operations of the second software instructions;
However, in analogous art for compilation, Raviv teaches:
"Instrumented code is code that has instructions added to perform out of process diagnostic operations. Instrumented code is used to generate both the nested data structure and memory delta buffer (cache) which are subsequently used to provide several advanced debugging capabilities to the user." [0151]. 
"In addition, a memory delta buffer or journal 574 is created that records chronologically changes to memory as a result of the simulated code execution (step 808)." [0180] 
"A diagram illustrating an example memory delta buffer is shown in FIG. 10. The memory delta buffer (or journal), generally referenced 70, comprises a plurality of entries for storing memory write data. For each entry in the buffer, a memory address 702 and corresponding value 704 are stored." [0188]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement US 10990425 B2 with Raviv's teachings because doing so would provide the ability to facilitate the execution of code without effecting a current process state, as suggested by Raviv [0148].

Claims 1, 12, 14, 15 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8 of co-pending application 17/212613 in view of US 20190213101 A1 - hereinafter "Raviv".
Application 17/212613
Instant Application 17/071498
1. A system for executing software, comprising: 

a computing device comprising at least one processor and non-transitory memory storing instructions for a code execution module such that, when the instructions are executed by the at least one processor, the at least one processor will: 

receive software for execution by the code execution module; 

recognize that one or more immutable software nodes are denoted as immutable by the software; 

execute a first portion of the software with values assigned to the one or more immutable software nodes; 

determine that the software comprises an instruction to begin a simulated change of the one or more immutable software nodes during runtime while retaining logical immutability of the one or more immutable software nodes; 

store the simulated change to the one or more immutable software nodes in a simulated change apparatus; 




using the simulated change apparatus, perform one or more operations of a second portion of the software as if the one or more immutable software nodes had been changed in the non-transitory memory, while the one or more immutable software nodes actually remain unchanged; and 


output results of the one or more operations.
1. A system for executing software, comprising:

a computing device comprising at least one processor and non-transitory memory storing first software instructions for a code execution module such that, when the first software instructions are executed by the at least one processor, the at least one processor will:

receive, for execution by the code execution module, second software instructions;





create one or more immutable software nodes described in the second software instructions;


determine that the second software instructions comprise an instruction to begin a simulated change at runtime of the one or more immutable software nodes;


store the simulated change in a simulated change apparatus;




using the simulated change apparatus, perform the one or more operations of the second software instructions as if the one or more immutable software nodes had been changed in the non-transitory memory, during a period of time where each of the one or more immutable software nodes is guaranteed to retain logical immutability; and

output results of the one or more operations.

8. The system of claim 1, wherein the software comprise both an instruction to begin a second simulated change to one or more different immutable software nodes while a first simulated change is in effect, and an instruction to end the second simulated change without ending effect of the first simulated change, such that the simulated change apparatus is used to automatically perform the one or more operations of the software instructions as both the one or more immutable software nodes and the one or more different immutable software nodes had been changed in the non-transitory memory.

12. The system of Claim 1, wherein the second software instructions comprise both an instruction to begin a second simulated change while a first simulated change is in effect, and an instruction to end the second simulated change without ending effect of the first simulated change.
2. The system of claim 1, wherein the instructions include instructions for a virtual machine that has been modified to create the simulated change apparatus and to monitor the software at runtime for an instruction to begin the simulated change.
14. The system of Claim 2, wherein the first software instructions are for a virtual machine that has been modified to create the simulated change apparatus and to monitor the second software instructions for an instruction to begin the simulated change.

3. The system of claim 2, wherein the virtual machine, in response to determining existence of a reference in the software to an immutable software node of the one or more immutable software nodes, automatically redirects the reference to the simulated change apparatus to return from the simulated change apparatus a value different from a value of the immutable software node.

15. The system of Claim 14, wherein the virtual machine, in response to determining existence of a reference in the second software instructions to one of the one or more immutable software nodes, automatically redirects the reference to the simulated change apparatus to return a value therefrom.
4. The system of claim 1, wherein the software is generated via a compiler that adds instructions for generating the simulated change apparatus to source code of the software and that encapsulates existing instructions of source code of the software to begin a simulated change with additional instructions to redirect references to the one or more immutable software nodes to the simulated change apparatus.
21. The system of Claim 2, wherein the second software instructions are generated via a compiler that adds instructions for generating the simulated change apparatus to source code of the second software instructions and that encapsulates existing instructions of source code of the second software instructions to begin a simulated change with additional instructions to redirect references to the and or more immutable software nodes to the simulated change apparatus.



With respect to claim 1, the claims of application 17/212613 do not explicitly teach,
create a cache to store results of one or more operations of the second software instructions;
However, in analogous art for compilation, Raviv teaches:
"Instrumented code is code that has instructions added to perform out of process diagnostic operations. Instrumented code is used to generate both the nested data structure and memory delta buffer (cache) which are subsequently used to provide several advanced debugging capabilities to the user." [0151]. 
"In addition, a memory delta buffer or journal 574 is created that records chronologically changes to memory as a result of the simulated code execution (step 808)." [0180] 
"A diagram illustrating an example memory delta buffer is shown in FIG. 10. The memory delta buffer (or journal), generally referenced 70, comprises a plurality of entries for storing memory write data. For each entry in the buffer, a memory address 702 and corresponding value 704 are stored." [0188]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Application 17/212613 with Raviv's teachings because doing so would provide the ability to facilitate the execution of code without effecting a current process state, as suggested by Raviv [0148].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190213101 A1 - hereinafter "Raviv".

With respect to claim 1, Raviv teaches,
A system for executing software, comprising: - Fig. 2
a computing device comprising at least one processor and non-transitory memory storing first software instructions (Fig. 1) for a code execution module (code execution and simulation module 564; Figs. 2-3) such that, when the first software instructions are executed by the at least one processor, the at least one processor will:
receive, for execution by the code execution module, second software instructions; - "The source code, once obtained is instrumented via the source code instrumentation module 566 (step 802). This is achieved by inserting statement or hooks into the source code which call diagnostic functions provided by the debugger. The code execution and simulation module 564 then simulates execution of the instrumented code using the isolated execution environment 562 (step 804)." [0179] "The instrumented code is then virtually executed out-of-process using any suitable well-known technique such as those described in U.S. Patent Publication No. 2009/0307528, entitled “Simulating Operations Through Out-Of-Process Execution”, incorporated herein by reference in its entirety." [0186] Code received for execution by code execution and simulation module 564 is interpreted as second software instructions.
create one or more immutable software nodes described in the second software instructions; - "The code execution and simulation module 564 then simulates execution of the instrumented code using the isolated execution environment 562 (step 804)." [0179] One of ordinary skill in the art would recognize that, during execution of the code (second software instructions), representations of code instructions, such as the expression foreach (var customer in customers) in Fig. 7, would be created in memory. Such instructions retain the quality of time travel fidelity (immutability) described further down and in [0156] and [0199].
determine that the second software instructions comprise an instruction to begin a simulated change at runtime of the one or more immutable software nodes; - "A diagram illustrating an example code fragment is shown in FIG. 7. In this example, the code is instrumented such that every branching incident, loop iteration, and sub-expression evaluation is instrumented or ‘hooked’, as shown in FIG. 8. The instrumented code includes calls to methods (instruction) such as LogBeginNewIteration and LogEnterBranch that perform logic to incrementally build the nested data structure, e.g., tree or graph, that captures the path and flow of the code execution. Methods (instruction) such as LogValue capture the result of a computation at that particular point in time context. Each call to these methods passes a unique numeric indicator referred to as “part-id” which denotes the particular portion of the code (e.g., abstract syntax tree node) that causes that particular logical operation to occur." [0187]
store the simulated change in a simulated change apparatus; - "During simulated execution, via the hook instructions, the debugger generates a nested data structure (i.e. tree or graph) 572 documenting the simulated execution of the instrumented source code (step 806)." [0180] "A diagram illustrating an example nested data structure created as a result of simulated code execution is shown in FIG. 9." [0188] "At the top of the nested data structure, generally referenced 600, is the main loop 602 having part-id=1 and logpoint-id=1 (and corresponding checkpoint 1). This corresponds to the ‘foreach’ statement in FIG. 7. Each iteration of the loop generates an additional entry in the nested data structure." [0190]
create a cache to store results of one or more operations of the second software instructions; - "Instrumented code is code that has instructions added to perform out of process diagnostic operations. Instrumented code is used to generate both the nested data structure and memory delta buffer (cache) which are subsequently used to provide several advanced debugging capabilities to the user." [0151]. "In addition, a memory delta buffer or journal 574 is created that records chronologically changes to memory as a result of the simulated code execution (step 808)." [0180] "A diagram illustrating an example memory delta buffer is shown in FIG. 10. The memory delta buffer (or journal), generally referenced 70, comprises a plurality of entries for storing memory write data. For each entry in the buffer, a memory address 702 and corresponding value 704 are stored." [0188]
using the simulated change apparatus, perform the one or more operations of the second software instructions as if the one or more immutable software nodes had been changed in the non-transitory memory, - "A user interface module 568 functions to visually annotate the code editing window with ‘future’ results of the code execution using the contents of the nested data structure (simulated change apparatus) and memory delta buffer (step 810)." [0181] "In addition, the time travel debugger UI visually presents the items or objects that have been iterated over in a loop, and enables time travel based on those items. For example, FIGS. 11 and 12 illustrate the UI exposing a way to obtain a list of all the items that were iterated over in a loop. Clicking or hovering over the (1/30) indicator 630 brings up list 634. By selecting one of those items 637 (customer “Erik”), the debugger UI moves to the point in time corresponding to that particular iteration, i.e. values for variables and expressions for the 14.sup.th iteration are displayed in the HUD." [0199] "The same mechanism can be used to determine items that entered a particular code branch, such as a “case” clause in this example. This list is extracted from the nested data structure (simulated change apparatus) and memory delta buffer shown in FIGS. 9 and 10, respectively, by finding all “Entered Branch” nodes within the tree, and correlating them to their parent “Loop Iteration” node to determine the value the loop was iterating over when said branch was entered." [0200]; during a period of time where each of the one or more immutable software nodes is guaranteed to retain logical immutability; - "Time travel fidelity (logical immutability) the ability of the time travel debugger to access and use different historical values, the value of a variable, but instead of searching for the current value, it searches all values of the variable that occurred in the history of the variable." [0156] "In addition, the time travel debugger UI visually presents the items or objects that have been iterated over in a loop, and enables time travel based on those items. For example, FIGS. 11 and 12 illustrate the UI exposing a way to obtain a list of all the items that were iterated over in a loop. Clicking or hovering over the (1/30) indicator 630 brings up list 634. By selecting one of those items 637 (customer “Erik”), the debugger UI moves to the point in time corresponding to that particular iteration, i.e. values for variables and expressions for the 14.sup.th iteration are displayed in the HUD. It is noted that expanding any item in the list 634 shows the members of that particular object at the moment of the iteration using the time travel fidelity mechanisms described in more detail infra." [0199] For example, due to time travel fidelity, the value of the variable customer in the expression foreach (var customer in customers) would be limited to those values captured during simulated execution of the code by the nested data structure and memory delta buffer cited earlier. In other words, customer would not take on values outside of those captured during simulation.
and output results of the one or more operations. - "A user interface module 568 functions to visually annotate the code editing window with ‘future’ results of the code execution using the contents of the nested data structure and memory delta buffer (step 810)." [0181] "A diagram illustrating the first iteration of the loop is shown in FIG. 11. This figure shows the nodes in the tree data structure that represent the first iteration of the loop mapped onto a graphical user interface in the form of visual annotations (i.e. HUD) in a code editor window." [0195]

With respect to claim 2, Raviv teaches,
wherein the cache is a cross-scenario cache used by distinct scenarios that each have a different set of simulated changes. - "Whenever the user changes the code, the above process is repeated from scratch and a new nested data structure and memory delta buffer are generated. In one embodiment, to ease going back and forth between code fixes, the debugger introduces code changes to the IDE or the cloud based edit and continue mechanism and utilizes the instrumentation-compile-run mechanism as described supra. The debugger caches each code change and its related memory delta buffer to enable fast code switching." [0213]

With respect to claim 11, Raviv teaches,
wherein one or more nodes that are tied together logically are associated with user interface elements, and wherein a simulated change in the one or more nodes automatically causes a corresponding visual change in the associated user interface elements. - "A diagram illustrating the first iteration of the loop is shown in FIG. 11. This figure shows the nodes in the tree data structure that represent the first iteration of the loop mapped onto a graphical user interface in the form of visual annotations (i.e. HUD) in a code editor window. As indicated, the first iteration customer=“Louise” and the variables and expressions 632 are evaluated for this iteration and displayed above their respective locations in the code. In addition, numbers 630 indicating the number of times a code segment is entered are also displayed near their respective locations in the code." [0195]

With respect to claim 13, Raviv teaches,
wherein the simulated change apparatus stores the simulated change as a node and a set of nodes upon which the node depends that are not scenario-independent, such that, when one node of the set of nodes is changed in a scenario, a recalculation of the node that depends on it is triggered. - "A diagram illustrating the first iteration of the loop is shown in FIG. 11. This figure shows the nodes in the tree data structure that represent the first iteration of the loop mapped onto a graphical user interface in the form of visual annotations (i.e. HUD) in a code editor window. As indicated, the first iteration customer=“Louise” and the variables and expressions 632 are evaluated for this iteration and displayed above their respective locations in the code." [0195] "Similarly, FIG. 12 illustrates the 14.sup.th iteration of the loop. Visual annotations are displayed for variable and expression values and loop and code path iterations associated with the 14.sup.th iteration of the foreach loop. In addition, clicking or hovering over a numerical indicator brings up a list of values for all iterations that will occur in the future." [0196]
"The entry for loop iteration 14 includes part-id=2, logpoint 153, and value=‘Erik’ for customer." [0191]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example,
US 20090307528 A1 is cited for teaching:

"The present invention extends to methods, systems, and computer program products for simulating operations through out-of-process execution. When a diagnostic operation is to be performed for a target execution context, a separate execution context is created based on the same executable code used to create the target execution context. An execution boundary separates the target execution context and the separate execution context such that execution in the separate execution context does not influence the behavior of the target execution context. State data from the target execution context is marshaled and transferred to the separate execution context. The separate execution context reconstitutes the state data and uses the state data to perform the diagnostic operation. Accordingly, performance of the diagnostic operation is simulated in the separate execution context without influencing the behavior of the target execution context." (Abstract)

US 5784552 A is cited for teaching:

"After simulated execution in reverse, the user may specify a changed value for a specified register or memory location, and then forward instruction interpretation is begun using the changed value, without changing the current state. New values of registers and memory locations generated by forward interpretation are recorded in an alternative log." (Abstract)

US 5812828 A is cited for teaching:

"A computer implemented method of simulating a function. The method includes the step of instrumenting computer readable code to include simulation check instructions for each function, within the computer readable code, that is available for simulation." (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192